2/5/2019 F§aéé\i;i@?oéooo?s-wEs-LDA Docum@nar_l.-aemwea@z/zo/le Page 1 of 2 PagelD #: s

 

 

Eric Campbell <401campbel|@gmai|.com>

 

Demand Letter
1 message

Eric Campbe|l <40loampbell@gmail.com> Tue, Feb 5, 2019 at 5:23 Pi\/l
To: jbelaw75@gmail.com

Mr. Ennis, we have sent you 2 letters and also sent 1 letter certified asking for a Spend Down on the retainer we gave

you .My Wife also went to your office and hand delivered a letter asking for the Spend Down for the sum of 7,850 Please
respond.

https://mail.google.com/mail/u/O?ik=762cc73b2d&view=pt&search=all&permthid=thread-a%3Ar-4147476341745692370&simpl=msg-a%3Ar23643459... 1/1

 

k;“ M"`&"‘Ca§%'1:19-cv-OOO79-WES-LDA Document 1-1 Filed 02/20/19 Page 2 of 2 PagelD #: 9

»=-.r"~l"_”'

January 29, 2019

Eric Campbell and Ke||y Campbell
80 Thomas Street
Pawtucket, Rl 02860

John B. Ennis
1200 Reservoir Avenue
Cranston, Rl 02920

Re: Spenddown Letter (an demand)

ToJohn B. Ennis,

My husband Eric and l, ask if you could please send my husband and |, the spenddown of the
entire $7,850 in receipts that we gave you, (we are enclosing copies of the receipts) we also
realized we made a mistake of stating you owe us 9,350 as we were counting the duplicate
receipt of S1,500 that is dated for 5/2/2017 we will address the court accordingly to amend the
exhibit in our, ”Answer."

We are indeed very alarmed that you did walked off of case when we did pay you to
represent us in both the eviction case as well as the main case being the unlawful foreclosure
case. lvly husband and l, would like for you to note that we have enclosed copies of our E-mails
that shows we were in communication with you in regards to the illegal un-lawful foreclosure in
which you actually sent us the, ”Rhode lsland Housing l\/lodification Form" that we filled out
and dropped it off to you at your office that you were supposed to file for us as we were
secured you were handling this foreclosure matter for us.

lt is ironic that you stated on December 27, 2018 that you were not representing us but yet
you took our money which comforted us that you were of course representing us proper|y,and
fully whereas you even stated you would just simp|y, ”file a motion in the federal court and just
flip the foreclosure." This matter is most grave for it has struck my husband down with a
debilitating stroke that has paralyzed and disabled him, nevertheless we ask that you please
send us the ”Spenddown” of the $7,850 we gave you and could you please list each and every
dollar spent.

Sincerely Yours,

l\/|r. and Mrs. Eric Campbell

(@@WCWLW

%4(:¢7 £c;m/Q/sz:/

 

